Citation Nr: 0612096	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for a bilateral 
knee disability.  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection is granted on appeal, and it is unclear whether 
the RO has requested "that the claimant provide any evidence 
in the claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  On remand, VA must do so. 

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination or a medical opinion when necessary to make an 
adequate determination.  The veteran has indicated that he 
was treated at various VA Medical Centers (VAMCs) after his 
release from active duty.  VA treatment records appear to be 
missing from the Columbia, Missouri VAMC from 1972 through 
1975, and from the Kansas City, Missouri VAMC from 1972 
through 1985.  On remand, VA should attempt to obtain the 
veteran's missing VA medical records.  

After receipt of medical records, the veteran should be 
scheduled for an orthopedic examination to get an opinion as 
to the etiology of any right and left knee disorder diagnosed 
on examination, including whether it was incurred in, or was 
aggravated by, active duty or, if arthritis is found, whether 
it was manifested within one year after discharge from active 
duty.  The Board reminds the veteran that the duty to assist 
is not a one-way street and that he has a duty to cooperate, 
to include reporting for examination.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006); and (2) 
requests or tells the veteran to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. VA should ask the veteran to identify 
all health care providers that have 
treated him for any knee disorder since 
his discharge from service in April 1969 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
obtain missing medical records from the 
Columbia, Missouri VAMC from 1972 through 
1975 and the Kansas City, Missouri VAMC 
from 1972 through 1985.  If the records 
are unavailable, please have the 
provider(s) so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
of the right and left knees, to include 
arthritis, with an opinion as to its 
etiology.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  
After all relevant evidence in the claims 
file is reviewed and a thorough clinical 
examination is conducted, the examiner 
should offer an opinion as to: (1) 
whether the veteran has any disorder(s) 
of his right or left knee, to include 
arthritis; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to the veteran's 
period of active duty (to include as due 
to a land mine incident or due to a dart 
to the left knee in January 1969); and 
(3) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) pre-existed service 
(with an explanation) and, if so, was 
aggravated (worsened) by active duty.  If 
arthritis is found, the examiner should 
indicate whether it was manifested within 
one year of service and whether it is due 
to the aging process.  If the etiology of 
the diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed. If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, to 
include the text of 38 C.F.R. § 3.159, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






